Exhibit 99.2 JBI, INC. (unaudited consolidated proforma) BALANCE SHEET As of September 30, 2009 ASSETS 9/30/2009 CURRENT ASSETS (unaudited) Cash $ 548,071 Accounts Receivable 1,518,360 Due From Affiliate 23,814 Prepaid Expenses 136,931 Inventory 1,352,481 Total Current Assets 3,579,657 FIXED ASSETS Property & Equipment, Net 1,295,247 Total Fixed Assets 1,295,247 OTHERASSETS Deposits 99,052 Prepaid Media 9,997,134 Goodwill 7,515,661 Total Other Assets 17,611,847 TOTAL ASSETS $ 22,486,751 The accompanying notes are an integral part of these financial statements JBI, INC. (unaudited consolidated proforma) BALANCE SHEET As of September 30, 2009 LIABILITIES AND STOCKHOLDERS' EQUITY 9/30/2009 CURRENT LIABILITIES (unaudited) Accounts Payable $ 675,324 Accrued Expenses 387,258 Notes payable and Line of Credit 2,340,805 Total Current Liabilities 3,403,387 LONG-TERM LIABILITIES Loans Payable 2,427,802 Total Long-Term Liabilities 2,427,802 TOTAL LIABILITIES 5,831,189 STOCKHOLDERS' EQUITY Preferred stock, $.001 par value, Authorized: 5,000,000 Issued & Outstanding: None - Common Stock, $.001 par value Authorized: 70,000,000 Issued: 58,725,106 68,726 Treasury Stock - returned to company at no value, 10,000,000 shares - Additional paid in capital 14,504,636 Accumulated income/(deficit) 2,082,200 Total Stockholders' Equity 16,655,562 TOTAL LIABILITIES AND EQUITY $ 22,486,751 The accompanying notes are an integral part of these financial statements JBI, INC. STATEMENT OF OPERATIONS (unaudited consolidated proforma) For the nine months ending September 30, 2009 Nine months ending 9/30/2009 (unaudited) REVENUE $ 10,156,919 COST OF SERVICES 7,598,767 GROSS PROFIT OR (LOSS) 2,558,152 GENERAL AND ADMINISTRATIVE EXPENSES 2,204,987 OPERATING INCOME/(LOSS) 353,165 INTEREST INCOME 3 ROYALTY INCOME 56,792 INTEREST EXPENSE (242,562 ) INCOME/(LOSS) BEFORE INCOME TAXES 167,398 PROVISION FOR INCOME TAXES Federal - State - NET INCOME/(LOSS) $ 167,398 Earnings (loss) per share, basic and diluted $ 0.003 Weighted average common shares outstanding 54,204,862 The accompanying notes are an integral part of these financial statements JBI, INC. (unaudited consolidated proforma) STATEMENT OF STOCKHOLDERS' EQUITY As of September 30, 2009 ADDITIONAL PREFERRED COMMON PAR PAID IN ACCUM TOTAL STOCK STOCK VALUE CAPITAL DEFICIT EQUITY Balance, December 31, 2008 63,700,000 63,700 41,800 1,914,802 2,020,302 In Kind Contribution - 18,158 - 18,158 Common Stock returned to treasury stock at no value on June 16, 2009 (10,000,000 ) - Common stock issued for cash on June 30, 2009 at $3.00 per share 66,667 67 199,933 - 200,000 Common stock issued for debt cancellation on June 30, 2009 at $3.00 per share 23,846 24 71,514 - 71,538 Common Stock issued for assets on July 15, 2009 at $1.15 per share 809,593 810 930,222 - 931,032 Common stock issued for media credits 1,000,000 1,000 9,996,134 - 9,997,134 Common stock issued for acquisition on August 24, 2009 2,500,000 2,500 2,497,500 - 2,500,000 Common stock issued for acquisition on September 30, 2009 625,000 625 749375 - 750,000 Net Income/(loss) for nine months ended September 30, 2009 167,398 167,398 Balance, September 30, 2009 58,725,106 68,726 14,504,636 2,082,200 16,655,562 The accompanying notes are an integral part of these financial statements
